Exhibit 99.8 June 8, 2007 THE PRESIDENT KEEGAN RESOURCES (GHANA) LIMITED P.o BOX CT. 1815 cANTONMENTS ACCRA THE CHIEF EXECUTIVE SAMETRO COMPANY LIMITED P. O. BOX MC 279 TAKORADI Dear Sir APPliCATiON BY SAMETRO COMPANY LiMITED TO ASSIGN ITS MINING LEASE TO KEEGAN RESOURCES (GHANA) LIMITED I refer to your application in respect of the above subject. On the recommendation of the Minerals Commission, I hereby grant my consent to the assignment subject to the payment of the appropriate consideration fee to the Minerals Commission. Yours faithfully PROF. DOMINIC k. FOBIH (MP) MINISTER cc: The Chief Executive, Minerals Commission, Accra The Chief Inspector of mines, Inspectorate Division, Accra The Executive Director, Environmental Protection Agency, Accra
